January 16, 1930. The opinion of the Court was delivered by
As long as a complaint states facts which entitle the plaintiff to some relief, it is error to sustain a demurrer upon the general ground. If such cause of action be defectively stated, the defendant's remedy is a motion to make more definite and certain, or if the defect is fatal to the cause of action, a demurrer upon the general ground. In such case it is usual and entirely proper to sustain the demurrer with leave to amend.
The complaint is exceedingly prolix, and it will serve no useful purpose to incumber the reports with a reproduction of it. Upon consideration we are satisfied that the facts alleged taken as true entitle the plaintiffs to some relief, and that it was error to sustain the demurrer upon the general ground and dismiss the complaint. The demurrer upon the ground that the complaint contains more than one cause of action improperly united does not appear to have been passed upon.
The judgment of this Court is that the order sustaining the demurrer and dismissing the complaint be reversed, and that the case be remanded to the Circuit Court with leave to the plaintiffs to amend the complaint as they may be advised and with leave to the defendants to renew their demurrer upon the ground of improper joinder of several causes of action without an intimation on the part of the Court that it should be sustained. *Page 140 
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.